Citation Nr: 1501066	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-46 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for PTSD for treatment purposes only.

3.  Whether the reduction of the evaluation of defective vision, right eye, having only light perception, from 50 percent to 30 percent disabling effective April 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to September 1959, from November 1959 to January 1975, and from November 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determination reached by the RO in January 2010 with respect to whether new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD and of entitlement to service connection for PTSD for treatment purposes only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and it is final.

2.  Some of the evidence received since the April 2005 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  In March 2012, the RO increased the evaluation for defective vision, right eye, having only light perception, to 60 percent effective February 14, 2011, rendering the appeal of the reduction of the evaluation of that disability, from 50 percent to 30 percent disabling effective April 1, 2011, moot.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The appeal of the reduction of the evaluation of defective vision, right eye, having only light perception, secondary to trauma, is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for PTSD was initially denied by way of an April 2005 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2005 rating decision consisted of the Veteran's service treatment records (STRs), and post-service VA and private treatment records.  Service connection for PTSD was initially denied because the Veteran's alleged in-service stressors could not be verified.

Evidence added to the record since the April 2005 rating decision includes VA and private treatment records, lay statements submitted by the Veteran and third parties asserting that a documented in-service eye injury caused him to develop PTSD, a VA examination, a medical opinion issued by clinicians at a VA Community Based Outpatient Clinic, and the Veteran's hearing testimony.  This evidence is "new,"     as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a verifiable in-service stressor and competent opinion from a medical provider that psychiatric symptoms may be related to the in-service incident.  Accordingly, the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.

II.  Rating Reduction

In a September 2007 rating decision, the RO increased the Veteran's evaluation for defective vision, right eye, having only light perception ("right eye disability") from 30 percent to 50 percent, effective May 25, 2007.  In a September 2010 rating decision, the RO found that increasing the Veteran's evaluation for his right eye disability from 30 to 50 percent constituted a clear   and unmistakable error, and proposed reducing the evaluation to 30 percent.  In a January 2011 rating decision, the RO prospectively reduced the evaluation for the Veteran's right eye disability to 30 percent, effective April 1, 2011.  The Veteran perfected an appeal of that decision in December 2011.  In March 2012, the RO issued a rating decision increasing the evaluation for the Veteran's right eye disability to 60 percent effective February 14, 2011.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, in essence, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  As previously noted, after the Veteran appealed the January 2011 rating reduction, the RO increased the evaluation for his right eye disability to 60 percent and assigned an effective date that predated the effective date of the prior reduction.  As such, the Veteran's claim for restoration of a 50 percent rating has effectively been granted, and a case or controversy on that issue no longer exists.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The appeal as to the reduction of the evaluation of the Veteran's right eye disability, from 50 percent to 30 percent disabling effective April 1, 2011, has become moot by virtue of the RO's March 2012 decision increasing the evaluation for that disability to 60 percent effective February 14, 2011, and must therefore be dismissed.  See 38 U.S.C.A. §7105 (West 2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

The appeal as to the reduction of the evaluation of defective vision, right eye, having only light perception, secondary to trauma, from 50 percent to 30 percent disabling effective April 1, 2011, is dismissed as moot.


REMAND

The Veteran's claim for service connection for PTSD has been reopened, but it must still be considered on the merits.  The Board finds that additional development is necessary prior to appellate review.

The Veteran's claims file includes a May 2009 letter, signed by a VA Community Based Outpatient Clinic social worker and staff psychiatrist, stating that the Veteran's PTSD symptoms are "psychologically related" to the in-service accident that caused him to lose sight in his right eye.  However, the letter does not include a rationale for that statement.  The record also includes a November 2009 VA PTSD examination.  The VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified and dysthymia, as well as obsessive compulsive personality disorder, but found that he did not meet the diagnostic criteria for PTSD.  She opined that the Veteran's diagnoses of anxiety and dysthymia were less than likely due to his in-service eye injury, but provided no explanation for that conclusion.  Based on the foregoing, the Board finds another VA examination would aid in addressing the Veteran's claim.

Additionally, the Veteran indicated during his hearing that the private physician who treats him for psychiatric conditions may have submitted an opinion letter to VA in September or October 2014.  As such a letter has not been associated with the claims file, the Veteran should be asked to resubmit the letter and to provide VA with a release form so that VA may attempt to obtain any relevant, outstanding treatment records, including the letter if necessary, from that physician on remand.  Updated VA treatment records should also be obtained.

Finally, the Board notes that the issue of entitlement to service connection for PTSD for treatment purposes only is inextricably intertwined with the Veteran's claim   for service connection for PTSD for compensation purposes and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to resubmit, if possible, the September or October 2014 letter referenced during his hearing and written by the private physician who treats him for psychiatric conditions.  In addition, ask the Veteran to complete a release form for that physician, so that any additional treatment records may be requested.  After securing the necessary release, request any records that are not duplicates of those already contained in the claims file, including the September or October 2014 letter if the Veteran was unable to provide it.  

In addition, obtain relevant VA treatment records dated from June 2014 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran suffers from that disorder and if so, whether such is related to service.  The claims file should be reviewed in its entirety.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran meet the diagnostic criteria for PTSD?  If so, is his PTSD predicated, in whole or in part, upon the August 1974 in-service accident that injured his right eye?  Please explain why or why not.

(b) If the Veteran does not meet the diagnostic criteria for PTSD but is found to suffer from other diagnosed psychiatric disorders, is it at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disorder(s) arose in service or are otherwise causally related to the Veteran's period of active duty service?  Please explain why or why not.

If the examiner is unable to furnish the requested opinions without resorting to speculation, then he or she must explain what facts cannot be determined and why.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


